Case 1:20-cv-08786-GHW Document 10-10 Filed 10/26/20 Page 1patet4 01/31/2020

K&S
22-19 160 Street
Whitestone, NY 11357

Telephone : 718)767-2808 Fax: 347)438-1053

Ship To: #9LES ESSEN 22 LLC

699 6Ave 22st

NY, NY 10010
212) 633-0820

From :

To:

01/26/2020 01/31/2020

 

 

 

 

 

 

 

 

 

 

 

 

 

Shipped Amont Payment
01/26 Sunday 0.00 0.00
01/27 Monday 2014.40 2097.50
01/28 Tuesday 2374.30 2525.00
01/29 Wednesday 1729.60 2085.40
01/30 Thursday 1956.60 2072.70
01/31 Friday 1835.00 1912.90
Shipped Total 9909.90 Paid Total 10693.50
Delivery Charge 0.00 Credit Memo
Credit 0.00
anal an eeianianiasimiasiaamemememaiiimiantatoa Date +/- Qty Item Price Amount
Sub-Total (+) 9,909.90 = = =+---+-~~-----+--------------~------+--++------
Prev.Balance(+) 328,508.57 01/28 + 4 mango rt-31.2 0.00 0.00
Payment 10,693.50 Credit Total 0.00
Current Balance 327,724.97
AR Aging Report Current Balance 327,724.97
Ist Week 9,909.90 Received Amount (-)
2nd Week 0.00 This Week Balance

 

3rd Week & Over 317,815.07

 

 

 

 

Received By

 

Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 3(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E\(C)). The seller of these commodities retains a trust claim over these commodities. all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
 

 

 

 

 

 

 

K&S Case 1:20-cv-08786-GHW Document 10-10 sRilled. 19/2664Gg0Rage 2 of 14 347)438-1053
INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 341584
699 GAve 22st
NY, NY 10010 Date 01/27/2020
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 33.00 33.00] HERBS CHIVE CHIV USA 1 10.00 10.00
STAR RUBY c USA 1 28.00 28.00] POTATO MARBLE MIX USA 1 23.00 23.00
SEEDLESS RED RED USA 1 36.00 36.00] scarLIon KING USA 1 35.00 35.00
KIWI LOOSE LLOO USA 1 25.00 25.00
CANTALOUP c USA 1 12.00 12.00
HONEY DEW C USA 1 17.00 17.00
JUICE ORANGE 100 USA 3 20.00 £60.00
STRAWBERRY CAL USA 5 29.00 145.00
RASPBERRY A USA 2 25.00 50.00
BLUEBERRY A USA 3 15.00 £45.00
BLACKBERRY A USA 2 14.00 28.00
AVOCADO HASS# RIPE MEX 3 44.00 132.00
MANGO MEXICAN c MEX 7 426.50 £45.50
LIME 48 MEX 1 9.00 9.00
TOMATO #1 5X6 USA 1 42.00 42.00
TOMATO PLUM c MEX 1 27.00 27.00
TOMATO GRAPE R USA 1 14.00 14.00
TOMATO GRAPE YE USA 1 22.00 22.00
LETTUCE . ICEBERG A USA 1 23.00 23.00
ROMAINE CA-A USA 2 16.00 32.00
CAULIFLOWER c USA 2 41.00 82.00
BROCCOLI CROWN CROW USA 3 17.00 £51.00
ASPARAGUS Le USA 1 33.00 33.00
SPINACH BUSH USA 1 27.00 27.00
SPINACH BABY BA/SP USA 6 6.50 39.00
GREEN KALE KALE USA 2 16.00 32.00
BRUSSEL SP LOOSE USA 1 38.00 38.00
BASIL ISRAEL Is ISR 1 13.00 £13.00
BABY ARRUGULA BA USA 5 15.00 75.00
PEPPER GREEN GR USA 1 16.00 16.00
PEPPER RED RED USA 1 28.00 28.00
YELLOW PEPPER YELL USA 1 18.00 18.00
CUCUMBER CUM MEX 1 26.00 26.00
SQUASH GREEN GR USA 1 33.00 33.00
GINGER 10LB 10LB CHN 1 12.00 £12.00
MUSHROOM WASH 10LB USA 2 17.00 34.00
MUSH SPECIAL 10SP USA 2 18.00 36.00
PORTABELLA MUS M PO2 USA 3 9.50 28.50 Total Boxes: 98.0
POTATO IDAHO 90 USA 1 25.00 25.00 Delivery $ : 127.40
CARROT LOOSE LOOSE USA 1 25.00 25.00
ONION SPANISH SPI USA 2 17.00 34.00] Shipment 2,014.40
ONION RED RD-J USA 1 11.00 11.00 | ----------------------------------------------
TOFU s USA 1 14.00 14.00
SPROUT BEAN USA 1 8.00 8.00 Cash Receipt:
PINE GOLDEN GOL USA 2 26.00 52.00 | ----------------~------------------------------
BANANA BNA ECU 2 16.50 33.00
MESCLUN SALAD MESC USA 5 7.50 37.50| Signature
EGG EX/LOOSE EXLOO USA 5 26.50 132.50
Printed on Oct 12, 2020 *e#k#kkkk Balance : 328,508.57

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S

Case 1:20-cv-08786-GHW Document 10-10 Pied :10/ag/@osRage 3 of] 4.

347)438-1053

 

 

 

 

 

 

 

 

INVOICE

ShipTo: # 9LES ESSEN 22 LLC Invoice No. 341626

699 G6Ave 22st

N¥, NY 10010 Date 01/28/2020
Item Type Origin QTY Price Amount Item Type Origin QTY Price Amount
RED EX FANCY 80 USA t 82.00 32.00] YAM #1 YAM USA 1 18.00 18.00
GRANNY SMITH 80 USA I 33.00 33.00) POTATO IDAHO 30 USA 1 25.00 25.00
STAR RUBY Cc USA 1 28.00 28.00] POTATO RED A BOX BOX A USA 1 30.00 30.00
SEEDLESS GREEN GR USA 1 36.00 36.00] CARROT LOOSE LOOSE USA 2 25.00 50.00
NECTARINE CALI Cc USA 1 28.00 28.00} ONION SPANISH SPI USA 1 17.00 17.00
WATERMELON SEED USA 1 40.00 40.00 | PINE GOLDEN GOL USA 1 26.00 26.00
JUICE ORANGE 100 USA 2 20.00 40.00 | BANANA BNA ECU 2 16.50 33.00
SUNKIST ORANGE 56 USA 2 30.00 60.00] PLANTAIN YELLOW Cc ECU 1 25.00 25.00
LEMON SK SK/L USA 1 34.00 34.00 | MESCLUN SALAD MESC USA 15 7.50 112.50
STRAWBERRY CAL USA 4 28.00 112.00] Ecce EX/LOOSE EXLOO USA 3 26.50 79.50
RASPBERRY A USA 3 23.00 69.00 | CHEESE FETTA CH/FE USA 1 49.00 49.00
BLUEBERRY A USA 3 15.00 45.00 | HERBS ROSEMARY ROSE CHL 1 7.50 7.50
BLACKBERRY A USA 2 13.00 26.00} SCALLION KING USA 1 30.00 30.00
AVOCADO HASS € USA 1 40.00 40.00
AVOCADO HASS# RIPE MEX 3 44.00 132.00
MANGO MEXICAN Cc MEX 6 6.50 39.00
TOMATO #1 5X6 USA 1 40.00 40.00
TOMATO PLUM Cc MEX 1 27.00 27.00
TOMATO GRAPE R USA 2 14.00 28.00
ROMAINE CA-A USA 2 17.00 34.00
CAULIFLOWER Cc USA 2 45.00 90.00
BROCCOLI CROWN CROW USA 3 16.00 48.00
RABE ANDY USA 1 35.00 35.00
ASPARAGUS LG USA 2 32.00 64.00
CELERY Cc USA 1 19.00 19.00
SPINACH BABY BA/SP USA 5 6-50 32.50
GREEN KALE KALE USA 2 16.00 32.00
SNOWPEA A USA 1. T7200 17.00
ENDIVES A USA 1 20.00 20.00
ALFALFA CUP USA 1. ‘12.06 12.00
BRUSSEL SP LOOSE USA 1 36.00 36.00
SHALLOT JAR/5LB SJ#5 USA 1 11.00 11.00
BABY ARRUGULA BA USA 5 15.00 75.00
CILANTRO GC USA 1 18.00 18.00
DILL 3PCS USA 1 2.50 2.50 Credit 31.20
BEETS 25LB LBAG CAN 1 10.00 10.00
PEPPER GREEN GR USA 1 14.00 14.00
PEPPER RED RED USA 1 29.00 29,00 Total Boxes: 115.0
YELLOW PEPPER YELL USA 2 18:00 36.00 Delivery $ 149.50
JALAPINO JALPN HOL 1 17.00 17.00
CUCUMBER CUM MEX 1 30.00 30.00 Shipment 2,374.30
SQUASH GREEN GR USA 1 33.00 33.00 | --------~------------~-----~-----------+------
SQUASH YELLOW YEL MEX 1 38.00 38.00
GARLIC JAR J5SLB CHN 1 10.50 10.50 Cash Receipt:
GINGER 10LB 10LB CHN 1 12.00 12.00 | --------------~-------------------------------
MUSHROOM WASH 10LB USA 2 17.00 34.00
MUSH SPECIAL 10SP USA 2 18.00 36.00 Signature
PORTABELLA MUS M PO2 USA 2 9.50 19.00
Printed ot Her: To, 2020 *ekee* Balance : 328,425.47

products derived from these commodities and any receivables or proceed

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities. all inventories of food or other

from the sale of these commodities until full payment is recieved.
 

 

 

 

 

 

 

K&S§ Case 1:20-cv-08786-GHW Document 10-10 Fikad:-19/afeMsRage 4 Ob14 s47438-1053
INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 341691
699 GAve 22st
NY, NY 10010 Date 01/29/2020
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 33.00 33.00
WATERMELON SEED USA 1 38.00 38.00
CANTALOUP c USA 1 12.00 12.00
HONEY DEW Cc USA 1 15.00 15.00
JUICE ORANGE 100 USA 2 20.00 40.00
STRAWBERRY XF USA 4 31.00 124.00
RASPBERRY A USA 3 23.00 69.00
BLUEBERRY A USA 3 15.00 45.00
BLACKBERRY A USA 3 12.00 36.00
AVOCADO HASS# RIPE MEX 3 44.00 132.00
MANGO MEXICAN Cc MEX 6 6.50 39.00
TOMATO #1 5X6 USA 1 33.00 33.00
TOMATO PLUM c MEX 1 25.00 25.00
TOMATO GRAPE R USA 2 14.00 28.00
LETTUCE . ICEBERG A USA 1 20.00 20.00
ROMAINE CA-A USA 3 17.00 51.00
CABBAGE GR GR USA 1 14.00 14.00
BROCCOLI CROWN CROW USA 2 15.00 30.00
ASPARAGUS Lg USA 2 32.00 64.00
CELERY c USA 1 18.00 18.00
SPINACH BABY BA/SP USA 6 6.50 39.00
GREEN KALE KALE USA 2 16.00 32.00
BRUSSEL SP LOOSE USA 1 36.00 36.00
SHALLOT JAR/5LB SJ#5 USA 1 11.00 11.00
BABY ARRUGULA BEWw USA 4 22.00 88.00
BEETS 25LB LBAG CAN 1 10.00 10.00
PEPPER GREEN GR USA 1 12.00 12.00
PEPPER RED RED USA 1 28.00 28.00
YELLOW PEPPER YELL USA 1 18.00 18.00
JALAPINO JALPN HOL 1 17.00 17.00
CUCUMBER CUM MEX 1 24.00 24.00
GINGER 10LB 10LB CHN 1 12.00 12.00
MUSHROOM WASH 10LB USA 1 17.00 17.00
MUSH SPECIAL 10SP USA 2 18.00 36.00
PORTABELLA MUS M PO2 USA 3. 9.50 28.50
POTATO IDAHO 90 USA 1 25.00 25.00
ONION SPANISH SPI USA 1 17.00 17.00
ONION RED RD-J USA a: 2200 12.00 Total Boxes: 87.0
SPROUT BEAN USA 1 8.00 8.00] Delivery $ 113.10
PINE GOLDEN GOL USA 2 26.00 52.00
BANANA BNA ECU 2 16.50 33.00] Shipment 1,729.60
MESCLUN SALAD MESC USA 4 7.50 30.00 | ----------------------------------------------
EGG EX/LOOSE EXLOO USA 4 26.50 106.00
CHEESE FETTA CH/FE USA 1 49.00 49.00] Cash Receipt:
HERBS CHIVE CHIV USA 1 10.00 10.00 | ----~------~------~---------~-----------------
Signature
Printed on Oct 12, 2020 *¥*eeee Balance : 328,274.77

products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
K&S

Case 1:20-cv-08786-GHW Document 10-10 Hhied: 1D/Q6629s0Rage 5 Of 14 347)438-1053

 

 

 

 

 

 

 

INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 341753
699 GAve 22st
NY, NY 10010 Date 01/30/2020
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 31.00 31.00] MESCLUN SALAD MESC USA 8 7.50 60.00
GRANNY SMITH 80 USA 1 33.00 33.00] EGG EX/LOOSE EXLOO USA 3 26.50 79.50
STAR RUBY Cc USA 1 28.00 28.00 | SCALLION KING USA 1 23.00 23.00
SEEDLESS GREEN GR USA 1 36.00 36.00
KIWI LOOSE LLOO USA 1 25.00 25.00
WATERMELON SEED USA 1 38.00 38.00
JUICE ORANGE 100 USA 2 20.00 40.00
SUNKIST ORANGE 56 USA 1 28.00 28.00
STRAWBERRY CAL USA 5 21.00 105.00
RASPBERRY A USA 3 23.00 69.00
BLUEBERRY A USA 3 17.00 51.00
BLACKBERRY A USA 2 12.00 24.00
AVOCADO HASS# RIPE MEX 3 42.00 126.00
PAPAYA BIG BOX RED MEX 1 35.00 35.00
MANGO MEXICAN c MEX 6 6.00 36.00
LIME 48 MEX a 8.00 8.00
TOMATO #1 5X6 USA 2 29.00 58.00
TOMATO PLUM Cc MEX 1 22.00 22.00
TOMATO GRAPE R USA 2 13.00 26.00
TOMATO GRAPE YE USA 1 19.00 19.00
ROMAINE CA-A USA 3 £7.00 51.00
BROCCOLI CROWN CROW USA 2 13.00 26.00
ASPARAGUS LG USA 2 29.00 58.00
CELERY c USA 1 18.00 18.00
SPINACH BUSH USA 1 27.00 27.00
SPINACH BABY BA/SP USA 6 6.50 39.00
GREEN LEAF GR USA 1 22.00 22.00
GREEN KALE KALE USA 2 16.00 32.00
ENDIVES A USA 1 19.00 19.00
BRUSSEL SP LOOSE USA 1. -35.00 35.00
BABY ARRUGULA BA USA 4 16.00 64.00
PEPPER RED RED USA 1 26.00 26.00
YELLOW PEPPER YELL USA 1 17.00 17.00
CUCUMBER CUM MEX 1 29.00 29.00
SQUASH GREEN GR USA 1 31.00 31.00
SHANGHAI BOKCHOY SH/BK USA 1 26.00 26.00
GINGER 10LB 10LB CHN 1 12.00 12.00
MUSHROOM WASH 10LB USA 2 17.00 34.00 Total Boxes: 97.0
MUSH SPECIAL 10SP USA 2 18.00 36.00 Delivery $ 126.10
PORTABELLA MUS M PO2 USA 2 9.50 19.00
EGGPLANT c USA i SLO 17.00 Shipment 1,956.60
POTATO IDAHO 90 USA 1 25.00 25.00 | ----------------------------------------------
POTATO RED A BOX BOX A USA 1 29.00 29.00
CARROT LOOSE LOOSE USA 1 24.00 24.00 Cash Receipt:
ONION SPANISH SPI USA i: 27400 L700 | =SS SSS eee ee
ONION RED RD-J USA 1 12.00 12.00
PINE GOLDEN GOL USA 2 26.00 52.00 Signature
BANANA BNA ECU 2 16.50 33.00
Printed on Oct 12, 2020 eekKKE Balance : 327,918.97

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW Document 10-10 Phiked TOMe#2080Page 6 Gfal4 347)438-1053

 

 

 

 

 

 

 

INVOICE
Ship To: # 9LES ESSEN 22 LLC Invoice No. 341817
699 GAve 22st
NY, NY 10010 Date 01/31/2020
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 33.00 33.00 | SCALLION KING USA 1 23.00 23.00
STAR RUBY Cc USA 1 28.00 28.00
SEEDLESS RED RED USA 1 36.00 36.00
CANTALOUP c USA 1 12.00 12.00
HONEY DEW é USA 1 15.00 15.00
JUICE ORANGE 100 USA 3 20.00 60.00
LEMON SK SK/L USA lL 33:00 33.00
STRAWBERRY CAL USA 5 21.00 105.00
RASPBERRY A USA 3 18.00 54.00
BLUEBERRY A USA 3 17.00 51.00
BLACKBERRY A USA 2 12.00 24.00
AVOCADO HASS c USA 2 39.00 78.00
MANGO MEXICAN c MEX 6 6.00 36.00
TOMATO #1 5X6 USA 2 27.00 £54.00
TOMATO PLUM G MEX 1 21.00 21.00
TOMATO CHERRY c USA Oo 0.00 0.00
TOMATO GRAPE R USA 2 13.00 26.00
ROMAINE CA-A USA 2 17.00 34.00
BROCCOLI CROWN CROW USA 3 13.00 39.00
ASPARAGUS LG USA 2 29.00 58.00
SPINACH BABY BA/SP USA 5 6.50 32.50
ALFALFA CUP USA 1 12.00 12.60
BRUSSEL SP LOOSE USA 1 34.00 34.00
BASIL ISRAEL Is ISR 1 13.00 13.00
BABY ARRUGULA BA USA 5 15.50 77.50
PARSLEY PLAIN FULL USA 1 22.00 22.00
BEETS 25LB LBAG CAN 1 10.00 10.00
PEPPER GREEN GR USA — 23.60 13.00
PEPPER RED RED USA 1 28.00 28.00
YELLOW PEPPER YELL USA 2 17.00 34.00
JALAPINO JALPN HOL 1 17.00 17.00
CUCUMBER CUM MEX 1 28.00 28.00
SQUASH YELLOW YEL MEX 1 26.00 26.00
GINGER 10LB 10LB CHN 1 16.00 16.00
MUSHROOM WASH 10LB USA 2 L700 34.00
MUSH SPECIAL 10SP USA 2 18.00 36.00
PORTABELLA MUS M PO2 USA 3 9.50 28.50
EGGPLANT Cc USA 1 16.00 16.00 Total Boxes: 95.0
POTATO IDAHO 90 USA 2 24.00 48.00 Delivery $ : 123.50
POTATO RED A BOX BOX A USA 1 29.00 29.00
CARROT LOOSE LOOSE USA 1 25.00 25.00 Shipment : 1,835.00
ONION SPANISH SPI USA L ‘T7500 L7S00 | emcee eee ee ee
PINE GOLDEN GOL USA 2 25.00 50.00
BANANA BNA ECU 2 16.50 £33.00 Cash Receipt:
MESCLUN SALAD MESC USA 6 7.50 49°00 | =o ncn eee
EGG EX/LOOSE EXLOO USA 4 27.00 108.00
CHEESE FETTA CH/FE USA 1 49.00 49.00 Signature
HERBS CHIVE CHIV USA 1 10.00 10.00
Printed on Oct 12, 2020 eeeeke Balance : 327,802.87

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
Case 1:20-cv-08786-GHW Document 10-10 Filed 10/26/20 Page 7Dafet4 01/24/2020

K&S
22-19 160 Street
Whitestone, NY 11357

 

Telephone: 718)767-2808 Fax: 347)438-1053
Ship To: #9LES ESSEN 22 LLC From : To:
699 6Ave 22st
NY, NY 10010 01/19/2020 01/24/2020

212) 633-0820

 

 

 

 

 

Shipped Amont Payment

01/19 Sunday 0.00 0.00
01/20 Monday 0.00 0.00
01/21 Tuesday 2525.00 2001.50
01/22 Wednesday 2085.40 2167.50
01/23 Thursday 2072.70 2088.80
01/24 Friday 1912.90 1944.50

Shipped Total 8596.00 Paid Total 8202.30

Delivery Charge 0.00 Credit Memo

Credit 0.00 9 SH#es=s=sssessSSsesee=
Ss laetenientasiasietentenentenienanteateeieatededenteeetteteiaie Date +/- Qty Item Price Amount
Sub-Total (+) 8,596.00 sane nnn ----------------------------- +--+
Prev.Balance(+) 328,114.87 No credit has been recorded
Payment 8,202.30

Current Balance 328,508.57

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AR Aging Report Current Balance 328,508.57
Ist Week 8,596.00 Received Amount (- )
2nd Week 2,097.50 This Week Balance
3rd Week & Over 317,815.07 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&§

Case 1:20-cv-08786-GHW_ Document 10-10 Phibad: 10/8 fbGsdgage 8 OFA 347)438.1053

 

 

 

 

 

 

 

INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 341316
699 GAve 22st
NY, NY 10010 Date 01/21/2020
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 34.00 34.00 | CARROT LOOSE LOOSE USA 1 25.00 25.00
GRANNY SMITH 80 USA 1 33.00 33.00] ONION SPANISH SPI USA 2 16.00 32.00
STAR RUBY Cc USA 1 28.00 28.00] ONION RED RD-J USA 1 11.00 11.00
KIWI LOOSE LLOO USA 1 25.00 25.00] PINE GOLDEN GOL USA 2 22.00 44.00
WATERMELON SEED USA 1 44.00 44.00 | BANANA BNA ECU 2 16.50 33.00
CANTALOUP Cc USA 1 12.00 12.00 | PLANTAIN YELLOW ¢ ECU 1 27.00 27.00
HONEY DEW c USA 1 19.00 19.00 | MESCLUN SALAD MESC USA 12 7.50 90.00
JUICE ORANGE 100 USA 3 20.00 60.00 | EGG EX/LOOSE EXLOO USA 5 22.00 110.00
SUNKIST ORANGE 56 USA 1 31.00 31.00 | EGG BROWN/cT BR/CT USA 1 43.00 43.00
STRAWBERRY CAL USA 5 30.00 150.00] HERBS CHIVE CHIV USA 1 10.00 10.00
RASPBERRY A USA 3 24.00 72.00
BLUEBERRY A USA 2 15.00 30.00
BLACKBERRY A USA 2 18.00 36.00
AVOCADO HASS c USA 1 41.00 41.00
AVOCADO HASS# RIPE MEX 3 43.00 129.00
MANGO MEXICAN c MEX 5 6.50 32.50
TOMATO #1 5X6 USA 2 43.00 86.00
TOMATO PLUM ¢ MEX 1 28.00 28.00
TOMATO CHERRY c USA 1 23.00 23.00
TOMATO GRAPE R USA 2 13.00 26.00
LETTUCE . ICEBERG A USA 1 30.00 30.00
ROMAINE CA-A USA 3 20.00 60.00
CAULIFLOWER c USA 2 29.00 58.00
BROCCOLI CROWN CROW USA 4 26.00 104.00
ASPARAGUS LG USA 2 33.00 66.00
CELERY Cc USA 1 20.00 20.00
SPINACH BUSH USA 1 24.00 24.00
GREEN COLLARD COALD USA 1 15.00 15.00
GREEN KALE KALE USA 1 16.00 16.00
ENDIVES A USA 1 20.00 20.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 1 40.00 40.00
BASIL ISRAEL Is ISR 1 13.00 13.00
BABA ARRUGULA Cc USA 7 14.50 101.50
CILANTRO Cc USA 1 18.00 18.00
PEPPER GREEN GR USA 2 20.00 40.00
PEPPER RED RED USA 1 27.00 27.00
YELLOW PEPPER YELL USA 2 17.00 34.00 Total Boxes: 115.0
JALAPINO JALPN HOL 1 20.00 20.00 Delivery $ 149.50
CUCUMBER CUM MEX 2 27.00 54.00
SQUASH GREEN GR USA 1 34.00 34.00 Shipment 2,525.00
SQUASH YELLOW YEL MEX 1 35.00 35.00 | ---~----------------------------------- +--+ ---
GARLIC JAR J/15L CHN 1 31.50 31.50
GINGER 10LB 10LB CHN 1 12.00 12/00 Cash Receipt:
MUSHROOM WASH 10LB USA 2 17.00 34.00] ----------------------------~-------------~----
MUSH SPECIAL 10SP USA 2 18.00 36.00
PORTABELLA MUS M PO2 USA 4 9.50 38.00 Signature
YAM #1 YAM USA 1 18.00 18.00
Printed on Oct 12, 2020 kekkke Balance : 328,114.87

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C. 499(E)(C)). The seller of these commodities retains a trust claim over these commodities. all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW Document 10-10 Prbmel: 19/@GBOsdgage 9 of14 347)438-1053

 

 

 

 

INVOICE
Ship To: # 9LES ESSEN 22 LLC Invoice No. 341358
699 6Ave 22st
NY, NY 10010 Date 01/22/2020
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 33.00 33.00] BANANA BNA ECU 2 16.50 33.00
SEEDLESS RED RED USA 1 37.00 37.00 | MESCLUN SALAD MESC USA 10 7.50 75.00
WATERMELON SEED USA 1 44.00 44.00 | EGG EX/LOOSE EXLOO USA 4 22.00 88.00
JUICE ORANGE 100 USA 1 20.00 20.00 | CHEESE FETTA CH/FE USA 1 22.00 22.00
STRAWBERRY CAL USA 4 30.00 120.00] ScALLION KING USA 1 38.00 38.00
RASPBERRY A USA 3 30.00 90.00
BLUEBERRY A USA 3 12.00 36.00
BLACKBERRY A USA 2 18.00 36.00
AVOCADO HASS Cc USA 1 41.00 41.00
AVOCADO HASS# RIPE MEX 3 43.00 129.00
MANGO MEXICAN C MEX 5 6.50 32.50
LIME 48 MEX 1 10.00 10.00
TOMATO #1 5X6 USA 1 42.00 42.00
TOMATO PLUM Cc MEX 1 30.00 30.00
TOMATO GRAPE R USA 2 13.00 26.00
TOMATO GRAPE YE USA 1 23.00 23.00
ROMAINE CA-A USA 3 17.00 51.00
CABBAGE GR GR USA 1 13.00 13.00
CAULIFLOWER c USA 2 31.00 62.00
BROCCOLI CROWN CROW USA 2 24.00 48.00
RABE ANDY USA 1 35.00 35.00
ASPARAGUS LG USA 2 32.00 64.00
CELERY G USA 1 20.00 20.00
SPINACH BABY BA/SP USA 4 7.00 28.00
GREEN KALE KALE USA 1 16.00 16.00
ALFALFA CUP USA 1 12.00 12.00
BRUSSEL SP LOOSE USA 1 41.00 41.00
BASIL ISRAEL Is ISR 1 13.00 13.00
BABY ARRUGULA BA USA 3 14,50 43.50
BEETS 25LB LBAG CAN 1 9.00 9.00
PEPPER GREEN GR USA 1 19.00 19.00
PEPPER RED RED USA 1 26.00 26.00
YELLOW PEPPER YELL USA 2 20.00 40.00
CUCUMBER CUM MEX 2 37.00 74.00
SQUASH GREEN GR USA i: 13300 33.00
GARLIC JAR J5LB CHN 1 10.50 10.50
MOO c USA 1 22.00 22.00
GINGER 10LB 10LB CHN 1 12.00 12.00 Total Boxes: 98.0
MUSHROOM WASH 10LB USA 2 17.00 34.00| Delivery $ : 127.40
MUSH SPECIAL 10SP USA 2 18.00 36.00
PORTABELLA MUS M PO2 USA at 9.50 9.50 Shipment : 2,085.40
POTATO IDAHO 30 USA 2 25.00 50.00 | ---~----------------------=-------------------
POTATO RED A BOX BOX A USA 1 28.00 28.00
CARROT LOOSE LOOSE USA L 25.00 25.00 Cash Receipt:
ONION SPANISH SPI USA 1 16.00 16.00 | -------------------------=--------------------
ONION RED RD-J USA 2 11.00 22.00
SPROUT BEAN USA 2 8.00 16.00 Signature
PINE GOLDEN GOL USA 1 24.00 24.00

 

 

 

Printed on Oct 12, 2020

kekkkK Balance : 328,638.37

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW Document 10-10 Fikesk 10/26/2@29age 10 of 14 347)438-1053

 

 

 

 

 

 

 

INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 341427
699 GAve 22st
NY, N¥ 10010 Date 01/23/2020
Item Type Origin QTY Price Amount Item Type Origin QTY Price Amount
GRANNY SMITH 80 USA 1 33:00 33.00] EGG EX/LOOSE EXLOO USA 4 22.00 88.00
STAR RUBY Cc USA 1 28:00 28.00 | SCALLION KING USA 1 36.00 36.00
SEEDLESS GREEN GR USA 1 34.00 34.00
WATERMELON SEED USA 1 41.00 41.00
HONEY DEW Cc USA 1 18.00 18.00
JUICE ORANGE 100 USA 3 20.00 60.00
LEMON SK SK/L USA 1 34.00 34.00
STRAWBERRY CAL USA 4 32.00 128.00
RASPBERRY A USA 2 30.00 60.00
BLUEBERRY A USA 3 12.00 36.00
BLACKBERRY A USA 2 18.00 36.00
AVOCADO HASS# RIPE MEX 4 46.00 184.00
PAPAYA BIG BOx RED MEX 1 35.00 35.00
MANGO MEXICAN c MEX 6 6.50 39.00
TOMATO #1 5X6 USA 1 43.00 43.00
TOMATO PLUM c MEX 1 28.00 £28.00
TOMATO CHERRY c USA 1 21.00 21.00
TOMATO GRAPE R USA 2 13.00 26.00
ROMAINE CA-A USA 2 18.00 36.00
CABBAGE RED RED USA 1 19,00 19.00
CAULIFLOWER c USA 3 33.00 99.00
BROCCOLI CROWN CROW USA 2 22.00 44.00
ASPARAGUS LG USA 1 32.00 32.00
CELERY c USA 1 19.00 19.00
SPINACH BUSH USA 1 24.00 24.00
SPINACH BABY BA/SP USA 7 7.00 49.00
GREEN KALE KALE USA 2 16.00 32.00
BRUSSEL SP LOOSE USA 1 39.00 39.00
BABY ARRUGULA BA USA 4 14.50 58.00
PEPPER GREEN GR USA 1 19.00 19.00
PEPPER RED RED USA 1 24.00 24.00
YELLOW PEPPER YELL USA 1 18.00 18.00
CUCUMBER CUM MEX 1 38.00 38.00
SQUASH GREEN GR USA 1 31.00 31.00
SQUASH YELLOW YEL MEX 1 36.00 # £36.00
GINGER 10LB 10LB CHN 1 12.00 12.00
MUSHROOM WASH 10LB USA 2 17.00 34.00
MUSH SPECIAL 10SP USA 2 18.00 36.00 Total Boxes: 94.0
PORTABELLA MUS M  PO2 USA 3 9.50 28.50 Delivery $ : 422.20
EGGPLANT Cc USA 1 19.00 19.00
POTATO IDAHO 90 USA 1 25.00 25.00 Shipment : 2,072.70
CARROT LOOSE LOOSE USA 1 25.00 25.00 | ------------------===---------------------------
ONION SPANISH SPI USA 1 16.00 16.00
ONION RED RD-J USA 1 11.00 11.00 Cash Receipt:
SPROUT BEAN USA 1 8.00 8.00 | ----------------------------------------------
PINE GOLDEN GOL USA 2 24.00 £48.00
BANANA BNA ECU 2 16.50 33.00! Signature
MESCLUN SALAD MESC USA 4 7.50 # £30.00
Printed on Oct 12, 2020 e#e*%%% Balance : 328,556.27

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
K&S Case 1:20-cv-08786-GHW Document 10-10 Pikad 10/@§/@oshage 11 Ofd4 347438-1053

 

 

 

 

INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 341503
699 6Ave 22st
NY, NY 10010 Date 01/24/2020
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 34.00 34.00
GRANNY SMITH 80 USA 1 33.00 33.00
STAR RUBY Cc USA 1 28.00 28.00
WATERMELON SEED USA 1 38.00 38.00
CANTALOUP c USA 1 12.00 12.00
JUICE ORANGE 100 USA 1 20.00 20.00
SUNKIST ORANGE 56 USA 1 30.00 30.00
STRAWBERRY CAL USA 4 35.00 140.00
RASPBERRY A USA 2 27.00 54.00
BLUEBERRY A USA 3 11.00 33.00
BLACKBERRY A USA 2 15.00 30.00
AVOCADO HASS# RIPE MEX 2 44.00 88.00
MANGO MEXICAN Cc MEX 7 6.50 45.50
TOMATO #1 5X6 USA 1 43.00 43.00
TOMATO GRAPE R USA 2 14.00 28.00
ROMAINE CA-A USA 1 16.00 16.00
CAULIFLOWER c USA 2 33.00 66.00
BROCCOLI CROWN CROW USA 3 18.00 54.00
SPINACH BABY BA/SP USA 5 7.00 35.00
GREEN KALE KALE USA 2 16.00 32.00
ALFALFA CUP USA L, 12.06 12.00
BRUSSEL SP LOOSE USA 1 38.00 38.00
BABY ARRUGULA BA USA 4 14.50 58.00
CILANTRO Cc USA 1 18.00 18.00
BEETS 25LB LBAG CAN 1 9.00 9.00
PEPPER GREEN GR USA 1 16,00 16.00
PEPPER RED RED USA 1 21.00 21.00
YELLOW PEPPER YELL USA 2 18.00 36.00
CUCUMBER CUM MEX 2 26.00 52.00
SQUASH GREEN GR USA 1 31.00 31.00
SQUASH YELLOW YEL MEX L. 38.06 38.00
GARLIC JAR J/15L CHN 1. 31.50 31.50
SHANGHAI BOKCHOY SH/BK USA 1 125200 25.00
GINGER 10LB 10LB CHN 1. 12.00 12.00
MUSHROOM WASH 10LB USA 2 17.00 34.00
MUSH SPECIAL 10SP USA 2 18.00 36.00
PORTABELLA MUS M PO2 USA 2 9.50 19.00
POTATO IDAHO 90 USA i 25:00 25.00 Total Boxes: 93.0
POTATO RED A BOX BOX A USA 1 28.00 28.00 Delivery $ : 120.90
CARROT LOOSE LOOSE USA 3 25.00 75.00
ONION SPANISH SPI USA LZ 7.00 17.00 Shipment : 2, 912. 90
PINE GOLDEN GOL USA 2 24.00 48.00 | ----------------------------------------------
BANANA BNA ECU 2 16.50 33.00
MESCLUN SALAD MESC USA 8 7.50 60.00 Cash Receipt:
EGG EX/LOOSE EXLOO USA 5 22.00 110.00 | ------------------------~----------------------
CHEESE FETTA CH/FE USA 1 22.00 22.00
SQUASH BUTTERNUT BUTIN USA 1 28.00 28.00 Signature

 

 

 

Printed on Oct 12, 2020 eekkke Balance : 328,540.17

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
Case 1:20-cv-08786-GHW Document 10-10 Filed 10/26/20 Page 14,9614 01/17/2020
K&S

22-19 160 Street
Whitestone, NY 11357

 

Telephone : 718)767-2808 Fax: 347)438-1053
Ship To: #9LES ESSEN 22 LLC From: To:
699 6Ave 22st
NY, NY 10010 01/12/2020 01/17/2020

212) 633-0820

 

 

 

 

 

Shipped Amont Payment

01/12 Sunday 0.00 0.00
01/13 Monday 2001.50 2009.70
01/14 Tuesday 2167.50 2251.80
01/15 Wednesday 2088.80 2172.80
01/16 Thursday 1944.50 1891.40
OL 7 EF Friday 2097550 1957.00

Shipped Total 10299.80 Paid Total 10282.70

Delivery Charge 0.00 Credit Memo

Credit 0.00
qa oon ++ Date +/- Oty Item Price Amount
Sub-Total (+) 10,299.80 = = 9 ------------------------~-------------------
Prev.Balance(+) 328,097.77 No credit has been recorded
Payment 10,282.70

Current Balance 328,114.87

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AR Aging Report Current Balance 328,114.87
Ist Week 10,299.80 Received Amount (-)
2nd Week 0.00 This Week Balance
3rd Week & Over 317,815.07 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural
commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other
products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.

All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
K&S Case 1:20-cv-08786-GHW Document 10-10 Ffikest 10f2689.2d8a9e 13 Of.44 s47y438 1053

 

 

 

 

INVOICE
ShipTo: # 9LES ESSEN 22 LLC Invoice No. 341223
699 G6Ave 22st
NY, NY 10010 Date 01/17/2020
Item Type Origin QTY Price Amount | Item Type Origin QTY Price Amount
RED EX FANCY 80 USA 1 31.00 31.00] BANANA BNA ECU 2 15.50 31.00
GRANNY SMITH 80 USA 1 33.00 33.00| LEMON GRass LE/GR USA 1 18.00 18.00
STAR RUBY Cc USA 2 28.00 56.00 | MESCLUN SALAD MESC USA 7 7.50 52.50
WATERMELON SEED USA 1 44.00 44.00] EGG EX/LOOSE EXLOO USA 5 22.00 110.00
HONEY DEW Cc USA 1 20.00 20.00 | SCALLION KING USA 1 40.00 40.00
JUICE ORANGE 100 USA 3 20.00 60.00] SQUASH BUTTERNUT BUTN USA 1 28.00 28.00
SUNKIST ORANGE 56 USA 1 31.00 31.00
LEMON SK SK/L USA 1 34.00 34.00
STRAWBERRY CAL USA 5 23.00 115.00
RASPBERRY A USA 4 26.00 104.00
BLUEBERRY A USA 2 19.00 38.00
BLACKBERRY A USA 3 18.00 54.00
MANGO MEXICAN Cc MEX 6 6.50 39.00
TOMATO #1 5X6 USA 2 44.00 88.00
TOMATO PLUM c MEX 1 28.00 28.00
TOMATO GRAPE R USA 2 11.00 22.00
TOMATO GRAPE YE USA 1 20.00 20.00
TOMATILLO ORG MEX 1 11.00 11.00
ROMAINE CA-A USA 1 20.00 20.00
CABBAGE GR GR USA 1 13.00 13.00
CAULIFLOWER GC USA 3 22.00 66.00
BROCCOLI CROWN CROW USA 2 28.00 56.00
ASPARAGUS Le USA 1 29.00 29.00
SPINACH BABY BA/SP USA 6 7.00 42.00
GREEN LEAF GR USA 1 31.00 31.00
GREEN KALE KALE USA 2 16.00 32.00
BRUSSEL SP LOOSE USA 1 39.00 39.00
MINT A USA 1 15.00 15.00
BABY ARRUGULA BA USA 1 10.00 10.00
PARSLEY PLAIN FULL USA 1 28.00 28.00
CILANTRO c USA 1 18.00 18.00
PEPPER GREEN GR USA 1 24.00 24.00
PEPPER RED RED USA 1 24.00 24.00
YELLOW PEPPER YELL USA 2 17.00 34.00
JALAPINO JALPN HOL 1 20.00 20.00
CUCUMBER CUM MEX 1 27.00 27.00
SQUASH GREEN GR USA 1 33.00 33.00
SQUASH YELLOW YEL MEX 1 26.00 26.00] Total Boxes: 100.0
GINGER 10LB 10LB CHN 1 12.00 12.00 Delivery $ : 130.00
MUSHROOM WASH 10LB USA 2 17.00 34.00
MUSH SPECIAL 10SP USA 2 18.00 36.00] Shipment : 2,097.50
EGGPLANT Cc USA 1 19.00 19.00 | ------~--------------~~-------~--------------+--
POTATO IDAHO 90 USA 2 24.00 48.00
CARROT LOOSE LOOSE USA 1 25.00 25.00 Cash Receipt:
ONION RED RD-J USA 1 11.00 11.00] ------------------------------~----~~~~.--_--
TOFU s USA 1 14.00 14.00
SPROUT BEAN USA 1 8.00 8.00 Signature
PINE GOLDEN GOL USA o 22.00 66.00

 

 

 

Printed on Oct 12, 2020

products derived from these commodities and any receivables or proceed

eeeeee Balance : 327,974.37

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other

from the sale of these commodities until full payment is recieved,
Case 1:20-cv-08786-GHW_ Document 10-10 Filed 10/26/20 Page 14,9f 14 01/10/2020

K&S
22-19 160 Street
Whitestone, NY 11357

 

Telephone : 718)767-2808 Fax: 347)438-1053
Ship To: #9LES ESSEN 22 LLC From : Tet
699 GAve 22st
NY, NY 10010 01/05/2020 01/10/2020

212) 633-0820

 

 

 

 

 

Shipped Amont Payment

01/05 Sunday 0.00 0.00
01/06 Monday 2009.70 1818.50
01/07 Tuesday 2251.80 1941.40
01/08 Wednesday 2172.80 2109.60
01/09 Thursday 1891.40 2014.90
01/10 Friday 1957.00 2179.70

Shipped Total 10282.70 Paid Total 10064.10

Delivery Charge 0.00 Credit Memo

Credit 0.00
Tmt att ee Date +/- Qty Item Price Amount
Sub-Total (+) 10,282.70 = 9 -~--~~---~--------- +e
Prev.Balance(+) 327,879.17 No credit has been recorded
Payment 10,064.10

Current Balance 328,097.77

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AR Aging Report Current Balance 328,097.77
Ist Week 10,282.70 Received Amount (- )
2nd Week 0.00 This Week Balance
3rd Week & Over 317,815.07 Received By
Paid By

 

 

 

 

The perishable agricultural commodities listed on this invoice are sold subject to the statutory trust authorized by section 5(c) of the perishable agricultural

commodities act, 1930(7 U.S.C, 499(E)(C)). The seller of these commodities retains a trust claim over these commodities, all inventories of food or other

products derived from these commodities and any receivables or proceed from the sale of these commodities until full payment is recieved.
All interest, costs, attorney's fees due seller shall be considered sums owing in connection with this transaction uner the PACA trust.
